16DETAILED ACTION
This action is responsive to the Amendment filed on July 17, 2020. Claims 19 and 20 have been added. Claims 1-20 are pending in the application. Claims 1, 11, and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 17, 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toan Tran on January 27, 2022.

The application has been amended as follows:

1. (Currently Amended) A container file management system comprising:
a processor to:
detect a creation of a new container file;
determine whether the new container file is a regenerated container file of an existing container file, wherein the regenerated container file is created from an empty container file and not created from the existing container file; 
in response to a determination that the new container file is the regenerated container file of the existing container file, create, for the regenerated container file, a manifest that includes file position information identifying positions of regenerated files located in the regenerated container file;
compare the manifest for the regenerated container file to a manifest for the existing container file stored in a data storage to determine a new file of the regenerated container file that is different from existing files of the existing container file; 
send a request to the data storage to store the new file of the regenerated container file in a new segment in the data storage that is different from first segments in the data storage that store the existing files of the existing container file; and
in response to receiving a location of the new segment in the data storage where the new file is stored, update the manifest for the regenerated container file to include segment location information including the location of the new segment in the data storage where the new file is stored.

2. (Canceled).

3. (Previously Presented) The container file management system of claim 1, wherein to determine whether the new container file is the regenerated container file of the existing container file, the processor is to compare metadata of the new container file to metadata of all container files, including the existing container file, stored in the data storage.

4. (Previously Presented) The container file management system of claim 3, wherein the metadata of the new container file comprises a container file name and a container file size.



6. (Canceled).

7. (Previously Presented) The container file management system of claim 1, wherein the processor is to:
send the updated manifest for the regenerated container file to the data storage for storage. 

8. (Previously Presented) The container file management system of claim 5, wherein the file position information identifying the positions of the existing files located in the existing container file includes, for each of the existing files, a unique file identifier (id), a file id offset, a file hash, and a file length. 

9. (Previously Presented) The container file management system of claim 1, wherein the processor is to send the new file of the regenerated container file to the data storage in predetermined segment-sized bytes over a network.

10. (Currently Amended) The container file management system of claim 1, wherein the data storage comprises object storage, and the object storage stores the new file of the regenerated container file. 

11. (Currently Amended) A server connectable to a plurality of clients over a network, the server comprising:
a data storage to store files for container files in segments in the data storage, wherein each segment has a predetermined number of bytes; and
a processor to:
receive, from one client of the plurality of clients via the network, a manifest for a regenerated container file, wherein the manifest for the regenerated container file includes metadata identifying regenerated files in the regenerated container file and positions of the regenerated files in the regenerated container file, wherein the regenerated container file is and wherein the regenerated container file is created from an empty container file and not from the existing container file; 

receive, from the client, a new file of the regenerated container file that is different from existing files of the existing container file;
request the data storage to store the new file of the regenerated container file in a new segment in the data storage that is different from first segments in the data storage that store the existing files of the existing container file;
in response to receiving a location of the new segment in the data storage where the new file is stored, update the manifest for the regenerated container file to include segment location information including the location of the new segment in the data storage where the new file is stored; and
send the updated manifest for the regenerated container file to the client via the network.

12. (Previously Presented) The server of claim 11, wherein the manifest for the existing container file comprises:
file segment location information identifying a location of each of the first segments in the data storage where the existing files are stored. 

13. (Previously Presented) The server of claim 11, wherein the manifest for the regenerated container file further comprises, for each of the regenerated files in the regenerated container file, a unique file identifier (id), a file id offset, a file hash, and a file length.

14. (Currently Amended) A method comprising:
detecting a creation of a new container file;
determining that the new container file is a regenerated container file of an existing container file, wherein the regenerated container file is created from an empty container file and not from the existing container file; 
[[a]] the determination that the new container file is the regenerated container file of the existing container file, creating, for the regenerated container file, a manifest that includes file position information identifying positions of regenerated files in the regenerated container file;
comparing the manifest for the regenerated container file to a manifest for the existing container file to determine a new file of the regenerated container file that is different from existing files of the existing container file; 
sending a request to a data storage to store the new file of the regenerated container file in a new segment in the data storage that is different from first segments in the data storage that store the existing files of the existing container file; and
in response to receiving a location of the new segment in the data storage where the new file is stored, updating the manifest for the regenerated container file to include segment location information including the location of the new segment in the data storage where the new file is stored.

15. (Canceled).

16. (Previously Presented) The method of claim 14, wherein the manifest for the regenerated container file further comprises, for each of the regenerated files in the regenerated container file, a unique file identifier (id), a file id offset, a file hash, and a file length.

17. (Previously Presented) The method of claim 14, wherein the manifest for the existing container file comprises storage information including, for each of the existing files of the existing container file stored in the data storage, a segment id, a segment offset, and a file length.

18. (Currently Amended) The server of claim 11, wherein the manifest for the existing container file includes, for each of the existing files, a segment id, a segment offset, and a file length.

19. (Canceled).

20. (Currently Amended) The method of claim 14, wherein determining that the new container file is the regenerated container file of the existing container file comprises:

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of wherein the regenerated container file is created from an empty container file and not created from the existing container file, in combination with the other elements recited, which is not found in the prior art of record. The closest found prior art is Bittinger et al. (US Patent No. 6,148,340), which teaches a cached catalog being compared to a newly received catalog to determine a new object, and Jakobowski (US Publication No. 2014/0358925), which teaches a linked list to a storage location of content segment files in a container and altering a manifest to comprise the storage location of the container file on the storage element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



01-28-2022
/DARA J GLASSER/Examiner, Art Unit 2161           

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161